Citation Nr: 1226540	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-39 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the July 2008 rating decision also denied the appellant's claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and depression, which the appellant also appealed.  He completed an appeal of the issues to the Board.  However, in an October 2011 rating decision, the RO granted entitlement to service connection for PTSD and major depressive disorder with alcohol abuse, with an evaluation of 100 percent effective April 1, 2007.  As service connection was granted, those issues are no longer before the Board.

The appellant requested a Board hearing and was scheduled for a hearing in May 2012.  However, the appellant did not appear for the hearing.  Consequently, he is deemed to have waived his hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he has had migraine headaches since service.  A June 1967 service treatment record reflects that the Veteran reported that print would run together and he would get frontal headaches after about 1 hour.  He was prescribed glasses.  A September 1967 service treatment record noted that there had been no great improvement in visual symptoms and that did not seem to help.  A February 1968 service treatment record indicated that the appellant complained of a cold and "head aches".  On a February 1968 separation examination, no headaches were noted.  In a February 1968 report of medical history, the appellant denied having frequent or severe headaches.  

The first medical evidence of record of treatment of migraines is an April 1997 VA treatment record which reflects that the appellant reported having a "long history" of migraines.  The appellant's VA treatment records indicate that he has received continuous treatment for migraine headaches at VA since that date.  In a June 2009 statement, the appellant reported that migraine treatment began within weeks of his discharge.  The appellant asserts that he was misdiagnosed with vision problems in service.  In a May 2007 statement the appellant stated that his headaches persisted and worsened.  

Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Symptoms of a headache are subject to lay observation.  Thus, the appellant is competent to report that he has had headaches since service.  Although the appellant denied having frequent or severe headaches in the February 1968 report of medical history, the appellant's service treatment records reflect that he reported headaches two times in service, including near his time of discharge.  The appellant's VA treatment records indicate that the appellant consistently reported having had a long history of migraine headaches.  Thus, the Board finds the appellant's statements that his headaches increased in severity following service and that he has had headaches since his separation from service to be credible.  

Although the appellant is competent to report that he has had symptoms of headaches since service, which increased in intensity, he was not diagnosed with migraine headaches or a chronic headache disability in service.  He also denied having frequent or severe headaches in his February 1968 report of medical history.  The Board finds the appellant's statements consistent with the evidence because he stated that his headaches increased in intensity following discharge from service.  However, as the appellant denied having frequent or severe headaches in his February 1986 report of medical history and he was not diagnosed with chronic headaches in service, it is not clear from the appellant's statements alone whether his migraines are related to service.

The appellant was evaluated at a VA examination in August 2011.  The VA examiner found that it was less likely than not that the appellant's headaches are a continuation from military service.  The VA examiner noted that there was only one medical service record entry from February 1967 when the appellant described a frontal headache onset after attempting to read for 1 hour.  He was evaluated by ophthalmology who prescribed reading glasses.  The VA examiner stated that it was noted that the appellant did not have similar complaints of headache for distance vision.  Also, on the separation examination, no mention of headaches or treatment was noted.  

The August 2011 VA examiner did not appear to consider the appellant's competent and credible statements that he has experienced headache symptoms in increasing intensity since discharge from service.  In addition, the VA examiner incorrectly stated that the appellant was first noted to have headaches in a February 1967 service treatment record, when the record was dated in June 1967.  The VA examiner also failed to note the February 1968 service treatment record indicating the appellant reported headaches.  Therefore, the August 2011 VA examination is inadequate.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the August 2011 VA examination is inadequate, a new VA opinion is necessary to determine whether the appellant's current migraine headache disability is related to service, to include his complaints of headaches in service and his competent and credible statements regarding his headache symptoms following service.  

In a June 2009 statement, the appellant noted that he was trying to obtain records from the Cleveland, Mississippi, hospital to verify that he received migraine treatment within weeks of his discharge from service.  Upon remand, an attempt should be made to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for his migraine headaches following discharge from service, including records form the Cleveland, Mississippi, Hospital.  After obtaining a completed VA Form 21-4142, the Agency of Original Jurisdiction (AOJ) should attempt to obtain any pertinent medical records, not already associated with the claims file.

2.  Following completion of the above, obtain an opinion from an appropriate examiner as to whether the appellant's migraine headaches are at least as likely as not related to his service.

The VA clinician should consider the service treatment records indicating the appellant complained of headaches in service.  The VA examiner should also consider the appellant's competent and credible statements that he has experienced headaches which increased in intensity since his separation from service.

If the VA clinician determines that an interview of the appellant and/or appropriate testing is necessary to determine the claim, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for migraine headaches.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


